Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-23778-CIV-ALTONAGA/Goodman

  VERBENA PRODUCTS LLC

         Plaintiff,

  vs.


  SESDERMA USA LLC, and
  SESDERMA SL

        Defendants.
  ________________________________/

                      DEFENDANTS’ MOTION TO DISMISS COMPLAINT

         Defendants Sesderma USA LLC (“Sesderma USA”), and Sesderma SL (“Sesderma”)

  (collectively “Defendants”) pursuant to Federal Rule of Civil Procedure 12(b)(6), move to

  dismiss Plaintiff Verbena Products LLC’s (“Plaintiff”) Complaint [ECF No. 1] for failure to

  state a claim upon which relief can be granted.

         I.      INTRODUCTION

         Defendant Sesderma SL is a Spanish company and owner of the registered trademark

  ATOPISES (US Reg. No. 5079526), registered on November 8, 2016, for cosmetics, body

  lotion moisturizers, facial and body cream. See Defendants’ Exhibit A, attached. Defendant

  Sesderma USA LLC is a related Florida company and exclusive licensee, importer, and

  distributor for SESDERMA products including the ATOPISES brand.

         On September 11, 2019, Plaintiff filed its Complaint (ECF No. 1) for: (1) declaratory

  judgment of non-infringement of trademark; (2) false or misleading representation and unfair

  competition pursuant to 15 USC §1125; (3) Florida common law unfair competition; (4)
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 2 of 8



  violation of Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA); and tortious

  interferences with business relationship. However, Plaintiff’s claims are insufficiently pled and

  should thus be dismissed.

         II.     FACTS

         Defendants have advertised and sold several SESDERMA products on Walmart,

  including ATOPISES, since 2015. Sesderma’s products are in compliance with all federal laws

  including Food and Drug Administration (FDA) rules. Defendant Sesderma SL, as the parent

  company, has strict compliance with FDA standards with regard to quality control for products

  sold in the United States.

         In early August 2019, Sesderma USA discovered that Plaintiff, as seller “Beautyvice”,

  was selling ATOPISES branded products on Walmart without Defendants’ authorization.

  Sesderma USA, through its manager Juan Acosta, proceeded in validating its client database

  and found that neither Beautyvice nor Verbena Products LLC appeared as clients of Sesderma

  USA. Subsequently, Sesderma USA’s personnel attempted to contact the seller Beautyvice

  without success. Mr. Acosta visited Plaintiff’s website www.beautyvice.com to obtain

  Beautyvice’s contact information and Sesderma USA’s personnel called several times to the

  number listed on the contact page (888-909-9950) and left several messages for Plaintiff.

  Plaintiff never returned the calls.

         After 72 hours without obtaining a response from Plaintiff, Mr. Acosta decided to place

  an order to verify the authenticity of the product. Mr. Acosta received the product purchased

  from Plaintiff bearing the mark ATOPISES—attached as Exhibit 2. Upon inspecting the

  products, Defendants’ and Plaintiff’s ATOPISES products are materially different.




                                                  2
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 3 of 8



          Initially, Defendants suspected that the products were counterfeit. Defendants had to

  combat a counterfeit case in China in March 2019. Because Defendants never obtained a

  response from Plaintiff, Defendants finally reached out to Walmart. Using Walmart’s “IP Claim

  Form”, Defendants notified Walmart that Sesderma SL is the lawful owner of the ATOPISES

  mark (US Reg. No. 5079526) and reported seller Beautyvice for infringement. Customers do

  not have access the Walmart IP claim reports. There have been no other actions taken by

  Defendants except this communication to Walmart. And, it is this communication that appears

  to be what Plaintiff has categorized as “comments” in its Complaint. See Complaint (ECF No.

  1), at 6.

          III.    ARGUMENT

          In order to survive a dismissal, “a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Rule 8

  requires that a complaint provide the defendant fair notice of what the plaintiff’s claim is and

  the grounds upon which it rests. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). This

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation.” Id. (quoting Twombly, 550 U.S. at 555). Pleadings must contain “more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that states a plausible

  claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S.

  at 556). To meet this “plausibility standard,” a plaintiff must “plead[] factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. at 678 (alteration added; citing Twombly, 550 U.S. at 556).



                                                     3
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 4 of 8



         A.       FALSE ADVERTISING UNDER SECTION 43(A)(1)(B)

         Plaintiff has alleged that Defendants:

              •   “made false and misleading comments in commerce relating to Plaintiff’s

                  Accused Listing.” See Complaint (ECF No. 1), at 6.

              •   The alleged comments refer to the “submission of the takedown notice to

                  Walmart relating to the Accused Listing.” Id., at ¶¶ 19-20.

  Plaintiff has not pled any other “false or misleading representations of fact,” or any other

  conduct by Defendants. Plaintiff’s remaining allegations are naked assertions that are simply

  legal conclusions or bare recitals of the prima facie test for false advertising. Plaintiff’s claim

  under the Section 43(a) of Lanham Act is insufficiently pled because the Complaint does not

  allege (1) that Defendants advertised or promoted their goods or services in any of the alleged

  communications; (2) that any unlawful speech was sufficiently widely disseminated to

  constitute commercial advertising; or (3) sufficient facts to plead a false or misleading

  representation of fact.

         A claim for false advertising under 15 USC §1125(a) requires: (1) defendant’s

  advertisements are false or misleading; (2) the advertisements deceived, or had the capacity to

  deceive, consumers; (3) the deception had a material effect on purchasing decisions; (4) the

  misrepresented advertisements affect interstate commerce; and (5) plaintiff has been or are

  likely to be injured as a result of the false advertising.” Johnson & Johnson Vision Care, Inc. v.

  1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002). Speech constitutes commercial

  advertising or promotion when it is:

       (1) commercial speech; (2) by a defendant who is in commercial competition with
       plaintiff; (3) for the purpose of influencing consumers to buy defendant's goods or
       services. While the representations need not be made in a ‘classical advertising
       campaign,’ but may consist instead of more informal types of ‘promotion,’ the


                                                    4
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 5 of 8



       representations (4) must be disseminated sufficiently to the relevant purchasing
       public to constitute “advertising” or “promotion” within that industry.

  Suntree Techs., Inc. v. Ecosense Int'l, Inc., 693 F.3d 1338, 1349 (11th Cir. 2012)(quoting

  Gordon & Breach Sci. Publishers S.A. v. Am. Inst. of Physics, 859 F.Supp. 1521

  (S.D.N.Y.1994)); see also Futuristic Fences, Inc. v. Illusion Fence Corp., 558 F. Supp. 2d 1270,

  1279 (S.D. Fla. 2008).

         Here, Defendants’ alleged “comments” to do not constitute commercial speech as a

  matter of law. Plaintiff has made any allegations indicating that Defendants’ comments were

  used as a sales or marketing tool. In fact, Defendants’ comments were simply an attempt to

  protect its legal rights, which Defendants believed were being infringed. Defendants’ comments

  should not constitute commercial speech because their purpose was “to inform the recipients of

  allegations of infringement, to give them a chance to discontinue the infringing activity, and to

  protect the sender's legitimate legal rights.” Futuristic Fences, 558 F. Supp. 2d at 1281 (S.D.

  Fla. 2008)(finding that cease and desist letters did not constitute commercial speech); see also

  Avery Dennison Corp. v. Acco Brands, Inc., No. CV99-1877DT(MCX), 2000 WL 986995, at *8

  (C.D. Cal. Feb. 22, 2000)(same).

         Furthermore, Plaintiff has not set forth any factual allegations that Defendants’

  comments were disseminated to consumers since Plaintiff’s only allegation as to Defendants’

  conduct is that it submitted a takedown notice to Walmart. The plaintiff must allege both “(1)

  who comprises the relevant purchasing public and (2) how many consumers within the relevant

  purchasing public received the advertisement.” Ameritox, Ltd. v. Millennium Labs., Inc., No.

  8:11-CV-775-T-24-TBM, 2012 WL 33155, at *2 (M.D. Fla. Jan. 6, 2012); Minsurg Int'l, Inc. v.

  Frontier Devices, Inc., 2011 WL 1326863 at *4 (M.D.Fla. Apr.6, 2011) (dismissing a false

  advertising claim because plaintiff failed to allege “to whom the false advertisements were


                                                  5
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 6 of 8



  made” and “the alleged breadth of the dissemination”); Infection Prevention Tech., LLC v.

  UVAS, LLC, 2011 WL 4360007 at *22 (E.D.Mich. July 25, 2011) (dismissing a false

  advertising claim because plaintiff failed “to plead the relevant market,” including “how many

  consumers in the relevant purchasing public” were contacted). The Complaint is thus also

  insufficient because fails to allege that Defendants’ alleged comments were sufficiently

  disseminated to the relevant purchasing public.

         Additionally, Plaintiff has not alleged any facts showing why Defendants’ alleged

  comment (the takedown notice) is untrue or misleading. Defendants’ takedown notice informed

  Walmart that Sesderma SL is the owner of the ATOPISES mark. Plaintiff has not set forth any

  facts indicating why or how this is untrue or how Plaintiff’s conduct does not constitute

  infringement.

         B.       SUPPLEMENTARY CAUSES OF ACTION

         If this case is dismissed for failure to state a federal cause of action, then the

  supplementary jurisdiction also fails because there is no allegation of diversity jurisdiction or

  any other federal question jurisdiction basis.

  IV.    CONCLUSION

         Based on the foregoing, Defendants respectfully request that this Court dismiss the

  Complaint based on Plaintiff’s failure to state a claim upon which relief can be granted.




                                                    6
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 7 of 8



  Dated: October 3, 2019       Respectfully submitted,


                               /s/ Jesus Sanchelima
                               Jesus Sanchelima, Esq. (Fla. Bar No. 231207)
                               jesus@sanchelima.com
                               Christian Sanchelima, Esq. (Fla. Bar No. 107751)
                               Email: chris@sanchelima.com
                               Sanchelima & Associates, P.A.
                               235 S.W. Le Jeune Road
                               Miami, Florida 33134
                               Telephone: (305) 447-1617
                               Facsimile: (305) 445-8484
                               Attorneys for Defendants




                                        7
Case 1:19-cv-23778-CMA Document 11 Entered on FLSD Docket 10/03/2019 Page 8 of 8




                                   CERTIFICATE OF SERVICE

  I hereby certify that on October 3, 2019, I electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing.

                                        /s/ Jesus Sanchelima
                                        Jesus Sanchelima, Esq.


                                         SERVICE LIST
                   VERBENA PRODUCTS LLC versus SESDERMA SL et al
                        Case No. 19-23778-CIV-ALTONAGA/Goodman
                    United States District Court, Southern District of Florida


  Rafael A. Perez-Pineiro
  Richard Guerra
  The Brickell IP Group PLLC
  1101 Brickell Avenue
  South Tower, Suite 800
  Miami, FL 33131
  305-728-8831
  Fax: 305-428-2450
  Email: rperez@brickellip.com
  Email: rguerra@brickellip.com
  Counsel for Plaintiff




                                                   8
